 



Exhibit 10.13
CAL DIVE INTERNATIONAL, INC.
Summary of
2007
Executive Officer Cash Compensation

                                                                      Bonus
Opportunity                                           Base                      
      Total     Base and       Salary     Performance     Group     Corporate  
  Bonus     Bonus   Executive Management Team                                  
                                                               
Quinn J. Hébert
President and CEO
  $ 438,864     $ 287,071     $ 287,071     $ 143,535     $ 717,677     $
1,156,541  
 
                                               
Scott T. Naughton
Executive VP and COO
    286,965       170,488       170,488       85,244       426,220       713,185
 
 
                                               
G. Kregg Lunsford
Exec VP, CFO and Treasurer
    227,982       108,919       108,919       54,459       292,297       520,279
 
 
                                               
Lisa M. Buchanan
VP, General Counsel and Secretary
    190,000       87,114       87,114       43,557       217,784       407,784  

